Wyly, J.
The plaintiffs having judgment against the defendants in ■solido for $2979 66, issued execution thereon, and made L. H. Terry, *40one of the defendants, a party garnishee, propounding to him certain interrogatories.
This granishment proceeding was excepted to on the ground that L. H. Terry being one of the defendants in execution, liable in soKdo with the others, was not a third person, and therefore could not be proceeded against by garnishment process.
The court overruled the exception and L. H. Terry appeals. We think the court erred.
The appellant was defendant in execution, liable for the full amount thereof, and in no sense a third person. Against him the garnishment process did not lie. C. P. 246.
It is therefore ordered that the judgment appealed from be annulled, and it is ordered that the garnishment process herein be dismissed at plaintiff’s costs in both courts.